Citation Nr: 0829793	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-00 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture of eligibility for benefits under the 
laws administered by VA in accordance with 38 U.S.C.A. § 
6104(a).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty in the 
Philippine Commonwealth Army from October 1941 to August 1942 
and from May 16, 1946 to May 23, 1946.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2005 decision of the Department of Veterans Affairs 
(VA) Compensation and Pension Service finding that forfeiture 
of the veteran's VA benefits was proper.  This decision 
concurred with an earlier July 2004 decision of the VA 
Manila, Republic of the Philippines Regional Office (RO) and 
the claim is under the jurisdiction of the Manila RO.  Local 
hearings were held at the RO in November 2002 and May 2004.  
The veteran was scheduled for a Board videoconference hearing 
in December 2007 but he did not appear and did not request to 
reschedule.  

The appellant was notified by an October 26, 2007 letter that 
his claim was being certified to the Board.  Then, in a 
letter received by the Board on February 21, 2008, the 
appellant appeared to file a request to change (i.e. obtain) 
a representative.  As this request was not received by the 
Board within 90 days of the date of the certification letter, 
however, and as the veteran has not presented good cause for 
why he could not have made this request within 90 days, the 
Board cannot accept the representation request.  38 C.F.R. 
§ 20.1304.  Accordingly, the Board will proceed to decide the 
veteran's appeal.   


FINDINGS OF FACT

1.  The veteran rendered assistance to the Japanese Army 
through his service as an office and supply worker in the 
Japanese Bureau of Constabulary (BC).

2.  The veteran's BC service was voluntary.  




CONCLUSION OF LAW

The appellant rendered assistance to an enemy of the United 
States, and thereby forfeited all accrued or future 
gratuitous benefits under laws administrated by VA. 38 
U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 3.902 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  As to the matter of 
forfeiture for fraud, the VCAA does not apply since 
regulations pertaining to forfeiture have their own notice 
and development provisions.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under § 
3.901 or § 3.902 will not be declared until the person has 
been notified by the Regional Counsel or, in VA Regional 
Office, Manila, Philippines, the Adjudication Officer, of the 
right to present a defense.  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth the following: (1) The specific charges 
against the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and (6) Notification that fees for the 
representation are limited in accordance with 38 U.S.C.A. § 
5904(c) and that no expenses incurred by a claimant, counsel 
or witness will be paid by VA.

VA has complied with all of these provisions.  A June 2002 
charge letter notified the veteran of his rights in the 
forfeiture proceeding, while a proposed administrative 
decision, the July 2004 final administrative decision, the 
July 2005 forfeiture decision by the Compensation and Pension 
Service, and the June 2006 statement of the case notified him 
of the specific charges against him, provided detailed 
statements of the evidence supporting the charges, and cited 
to and discussed the applicable laws.  The veteran has 
submitted statements in his support, and all known and 
available evidence relevant to this forfeiture action has 
been collected for review.  The evidence on file does not 
show, and the veteran does not contend, that there is any 
additional obtainable evidence relevant to this appeal that 
remains outstanding.  No additional assistance or 
notification is necessary.

II.  Factual Background

On his May 1946 Affidavit of Philippine Army Personnel (Form 
23), the veteran indicated that he was a POW from April 1942 
to August 1942.  After he was released from the POW camp he 
went to Manila and stayed with his cousin, a lawyer, between 
September 1942 and December 1942.  He noted that he was 
unemployed during this time period.  He then indicated that 
he was "called by the Japanese Army as per No. 6 of his 
release papers" to work for the Bureau of Constabulary (BC) 
in Bulacan as a Supply Sergeant and that he received a total 
of P 400.00 for this work.    Subsequently, in October 1944 
he "quitted" the BC and stayed with his parents in Cagayan 
until August 1945.   During this period he was once again an 
unemployed civilian and he helped raise chickens and pigs.  
In August 1945 he joined a guerilla unit in Cagayan and was 
assigned to guard and undertake fatigue work.  He was then 
transferred to another guerilla unit in September 1945 and 
was assigned to "take charge of gasoline."  In October 1945 
he was sent home to await final orders and was again in 
civilian unemployed status.  He noted that he was running a 
small business to support the family during this time.  Then 
in May 1946 he was "processed and reprocessed", ending his 
military service.  In answer to a question as to whether the 
veteran underwent spiritual and cultural rejuvenation the 
veteran responded, "yes."

An October 2000 US Army certification indicates that the 
veteran served from October 1941 to May 1946 and that he was 
not entitled to pay from August 1942 to December 1942 when he 
was engaged in civilian pursuits and not engaged in military 
activities, from December 1942 to October 1944 when he was 
working for the Japanese Bureau of Constabulary (BC) and from 
October 1944 to August 1945 when he was again engaged in 
civilian pursuits and not engaged in military activities.    

In an October 2000 letter the veteran indicated that he was 
released from POW confinement in August 1942 in Manila after 
a fellow POW got his uncle to sign the veteran's release 
papers.  The fellow POW and the uncle then accompanied the 
veteran to his cousin's house in Koosang Loob where the 
veteran then stayed as a "semi-freeman with a conditional 
pardon."  

In a November 2001 letter the RO informed the veteran that it 
had learned from classified materials including documents 
from the Loyalty Development Unit, that the veteran was 
listed as a member of Bureau of Constabulary with a rank of 
Patrolman assigned to the Office of the Senior Inspector in 
Malolos, Bulacan.  Consequently, the RO requested that the 
veteran provide a detailed account of the circumstances 
surrounding his work with the BC.  

In a December 2001 affidavit, two apparent fellow servicemen, 
CB and FC indicated that after his release from POW 
confinement, the veteran was one of those called for training 
to join the BC.  The servicemen also indicated that they knew 
the veteran had good moral character and had never been tried 
by Court Martial, Loyalty Status Board or through any 
civilian court.  Additionally, they noted that when he left 
the Constabulary, the veteran immediately proceeded to meet 
up with the 11th Infantry USAFIP NL guerilla unit, where he 
became a Bolo Commander whose duties including training men, 
digging fox holes, establishing message centers, dispatching 
messengers and assisting in the movement of troops.  Then 
later he joined the 11th Infantry USAFIP NL unit.  

In a December 2001 response to the RO's November 2001 letter, 
the veteran indicated that he was forced to undergo training 
with the BC and that his rank in the BC was that of 
patrolman.  He was assigned to the Office of the Senior 
Inspector in charge of supplies at Malolos, Bulacan, and his 
duty was to issue clothing, shoes, underwear, socks, belts 
etc.  He also prepared memorandum receipts available for 
inspection and assisted in office work.  He indicated that he 
did not join patrols against the guerillas.  He noted that 
the BC were policeman and their work was to keep peace and 
order and not to fight the guerillas because they were only 
equipped with a 38 caliber revolver with 2 bullets.  

There were Japanese soldiers stationed in his area but they 
were in a separate headquarters and he did not remember the 
Japanese soldiers doing any patrols against the guerillas.  
The BC did not arrest any guerillas or guerilla suspects.  
The veteran was allowed to go out on pass occasionally and 
noted that he did not do this often as he was not from the 
Bulacan area.  He was not promoted while working with the BC 
and said that he would have escaped if he had had the 
opportunity.  Eventually he simply left the BC and went to 
the guerilla territory where he was assigned as Bolo 
Commander at Tamban, Alcala, Cayagan where his duties were to 
dig foxholes, train men, establish message centers, dispatch 
messengers and provide assistance with troop movements.  
Later he joined the 11th Infantry, USAFIP, NL.  In answer to 
an RO query as to whether he entered any rejuvenation 
training at a BC academy after his release from the POW camp, 
the veteran indicated that no amount of indoctrination or 
training would make him forget the consequences of his 
suffering and hardships as a POW.     

In a March 2002 request for Field Investigation the RO noted 
that results of a record search from the classified materials 
at the Manila Regional Office Loyalty Development Unit 
disclosed that the veteran was listed as one of the 
applicants having been appointed student patrolman by the 
Director of the BC to undergo training in BC Academy in 
Manila effective October 1942 and as one assigned to the 
Office of the Senior Inspector in Malolos, Bulacan in 
December 1942 under a Corporal Innocencio Razan. 

In a February 2002 interview as part of the Field 
Investigation the veteran indicated that as a condition of 
his release as a POW he was required to report to the BC at 
least once a week.  On one of these occasions, around 
November 1942, he was instructed to undergo a medical check-
up.  Then, as he was found to be in good physical health the 
BC instructed him to report to training in Manila for his 
impending assignment as a patrolman.  He was then 
subsequently ordered to serve the BC as a patrolman.  He was 
assigned for 6 months at BC of Malolos, Bulacan and then was 
later assigned to the BC in Tuguegarao, Cagayan.  He noted 
that although he was given the rank of Patrolman, he was not 
assigned the duties of a Patrolman.  Instead, he was assigned 
at the Office of the Senior Inspector and his duties were 
mainly clerical office work.  Sometimes he took the work of a 
supply sergeant, issuing supplies such as shoes, uniforms, 
belts and socks for BC personnel.  He was not entrusted with 
the ammunition or firearms supplies.  The clerical work 
entailed processing the clearance of passes for private 
citizens in the community to go about their personal 
business.  He noted that he would receive a salary of only 
"P50.00 monthly" during his BC service.  

He indicated that he never joined any patrols against the 
guerillas and he surmised that the Japanese authorities 
probably did not trust him.  Other members of his BC unit 
also did not perform patrols.  He did not know how often 
Japanese patrols took place because he was mainly confined to 
working in the office of the Inspector. He also indicated 
that during his time in the BC, there were arrests of 
pickpockets, drunks and other criminals but there were no 
guerillas or guerilla suspects arrested.  He was never 
promoted while working for the BC.  While in Malolos, the 
veteran rarely went on pass because he was a stranger in the 
place.  When he did go on pass, he just went to Manila to 
visit some relatives.  When he was transferred to Tuguegarao 
he was able to come home to visit with his parents about once 
a week.  The veteran was prepared to try and escape the BC 
once but his companions told him to wait for the proper time.  

He did not enter any rejuvenating training in a BC academy 
after his release from being a POW.  He also never took any 
oath of allegiance to the Imperial Japanese government.  He 
was not investigated by the US Army, indicted for treason or 
tried before a loyalty status board.  

He deserted the BC when he got information that the guerilla 
movement in his hometown of Alcala was gaining strength.  The 
BC later regarded him as AWOL.  He wanted to give all his 
support to the guerilla movement so he immediately joined up 
on the other side of the river in Alcala.  He was assigned as 
a Bolo Commander under the 11th Infantry USAFIP NL 2nd 
Battalion Replacement and Casual Company.  In this position 
he helped train citizens in the community to be effective 
guerillas, supervised digging of foxholes and also 
established message centers.   He noted that contrary to the 
RO's records he was not AWOL form August 1945 to May 1946 but 
was still with the USAFIP then.  

The February 2002 Field Investigator also interviewed CB and 
FC, the December 2001 affiants.  CB affirmed the contents of 
the December 2001 affidavit and indicated that although the 
veteran worked with the BC, he remained loyal to the guerilla 
movement by supplying it with information about the movements 
of the Japanese soldiers in the area.  He also added that he 
knew no guerilla or guerilla suspect whom the veteran 
reported to the Japanese authorities while working with the 
BC.  FC also affirmed the contents of the affidavit.  He 
indicated that he was not aware of the veteran's activities 
in the BC but could not recall any instance where he had 
anyone arrested by the Japanese authorities for being a 
guerilla suspect.  

In a June 2002 Proposed Administrative Decision the RO noted 
that results of a record search from its classified files 
indicated that the veteran was listed as one of the 
applicants having been appointed a student patrolman by the 
Director of the BC to undergo a course of training in BC 
Academy building in Manila effective October 14, 1942.  He 
was assigned to the Office of the Senior Inspector in 
Malolos, Bulacan in December 1942 under a Corporal Innocencio 
Razan.  The decision also noted that the BC was a military 
organization that was formed by the Japanese Imperial Army to 
put down rebellion, guerilla warfare and activities and to 
ensure the surrender of firearms by Filipinos who refused to 
give up fighting against the enemy.  The BC was "tantamount 
to the Armed Forces of the Imperial Japanese Government."  
Further, it was well documented that the Japanese did not 
force participation in the BC but rather carefully screened 
prospective members, selecting them from voluntary 
applicants.  

In a July 2002 affidavit the veteran indicated that in the 
middle of 1944, he left the BC with a companion by the name 
of Innocencio Razon.  They rode in a boat across the river to 
Tamban, Alcala, Cagayan.  There they were met by a Bolo 
Commander  who interviewed them and after a briefing, 
assigned them to assist in evacuation of civilians.  When the 
Bolo Commander joined the 11th Infantry, the veteran was 
designated as Bolo Commander.  Soon after that the counter 
offensive attacks against the Japanese infantry were 
launched.  1n 1945 during the raid of Alcala the veteran was 
in charge of ferrying the soldiers across the Cagayan river.  
By August 1945 he was absorbed by the 11th Infantry USAFIP 
NL.  He noted that he was receiving old age pension from the 
Philippine Veteran's Office; that he was elected Veteran's 
Post Commander of Alcala, Cagayan several times; that he was 
an active member of the American Legion; and that he was a 
naturalized U.S. citizen.  

At his November 2002 personal hearing the veteran testified 
that after he was released from the POW camp he was on a kind 
of parole.  Because he was not a citizen of Manila, he had to 
report to the Japanese garrison once a week.  Then, after 
they eventually gave him a physical examination he was forced 
to go to training for the BC and then to join the BC.  He 
could not fail to report because the Japanese had the address 
of his cousin's house (where he was staying) in Tondo, near 
Manila.   The veteran also indicated that although he did get 
rejuvenation training to essentially brainwash him that he 
was on the side of the Japanese, no matter what type of 
training was presented to him, he could not accept the 
Japanese as they had tormented him so much during his time as 
a POW.  As he recalled he was only taught the Japanese song, 
the proper way of honoring the emperor and some Japanese 
language, which was very difficult to learn.  He indicated 
that was not able to escape the BC because when he enlisted 
in the organization the Japanese had taken the names and 
addresses of his family members.  Thus, if he had escaped the 
Japanese would have massacred his family.  The veteran 
indicated that he did wear the BC uniform but that he was 
never promoted from the rank of patrolman during his time in 
the BC.   When he said on his Form 23 that he was a Supply 
Sergeant in the BC he did not mean that he had attained the 
rank of sergeant but only that he acted in this capacity for 
the BC by doling out supplies.  Because of lack of personnel, 
he had to do the work of a supply sergeant.  Eventually he 
was able to leave the BC when stationed in Cagayan because 
the guerillas had gained control of the other side of the 
river.  He then knew that he and his family would be safe if 
he crossed over and joined the guerillas.  Consequently, he 
and Innocencio got in a boat by the BC barracks and went 
directly to Tamban, which was already a guerilla region.  
Thus, the BC could not follow them.  The veteran indicated 
that it was not exactly an escape because the Japanese could 
not use them anymore because Cagayan had become guerilla 
territory.  He had previously tried to leave the BC but came 
back because he got a tip that his family would be in danger 
if he did not return to the BC.  

At a subsequent May 2004 personal hearing conducted by the 
Manila RO Veteran's Service Center Manager, the veteran 
indicated that he was not aware of any individuals being 
killed or having family members killed as a result of not 
reporting to the BC.  Every one of the Filipino service 
members who was released from the POW camp and was healthy 
ended up in the BC.  The BC training consisted of lectures on 
certain subjects such as criminal law and criminal procedure.  
Also, in the morning they would jog and do drills.  The 
veteran was not issued any weapons other than a small pistol.  
They did receive tests from time to time but there were no 
consequences to not passing the test and there was no minimum 
score necessary to stay in the Academy.  The veteran could 
not remember if he took any oaths or pledges when joining the 
Academy but did indicate that it was probably a condition of 
his being released from the POW camp to take an oath of 
loyalty to the Japanese.  He had a BC uniform but rarely wore 
it because his work was confined to an office.  

The veteran noted that he requested a transfer from Bulacan 
to Cagayan and that request was granted.  While working at 
the BC in Cagayan he was able to go home and visit his 
parents on numerous occasions.  Then he eventually deserted 
from the BC around October 1944.  He had attempted to leave 
two times prior to this but failed to do so.  On one occasion 
he joined the guerillas and made contact with a guerilla 
chief but had to return to the BC after his friends from the 
BC told him that the Japanese were after him.  He was then 
slapped, boxed and punched as punishment.  The veteran also 
indicated that Innocencio Razon, a fellow member of the BC 
was actually his companion on his first attempt to escape.  
When confronted with his earlier testimony, however, the 
veteran reiterated that he was with Innocencio when he 
actually left the BC.  After the two of them crossed the 
river, Innocencio went to his home town and the veteran 
joined the guerillas.  The veteran then later heard that 
Innocencio had died but he did not know the cause of his 
death.  The veteran also indicated that his Form 23 was 
incorrect in that he did not stay with his parents from 
October 1944 until August 1945.  Instead, he joined the 
guerillas immediately after he left the BC and was stationed 
at the replacement battalion.      

The veteran noted that some of his fellow BC members did 
joint patrols with the Japanese but that these individuals 
were not actively assisting the Japanese.  The veteran was 
issued a 38 caliber revolver but indicated that he was never 
issued a rifle, nor was anyone else in his office.  He did 
issue 38 caliber revolvers to other personnel.  He also 
issued one or two types of ammunition.

During the hearing the Service Center Manager mentioned 
several aspects of service with the BC known to the RO.  He 
noted that a large percentage of the US Philippine Army did 
not join the BC, including about 28,000 POWS, many of whom 
were not ill.  He also quoted from Japanese Military 
Administration records to point out that individuals were 
admitted to the Academy rather than forced to join and that 
individuals had to pass "rigid competitive examinations" 
before they were admitted.  Additionally, he noted that the 
RO had records showing how many rifles were issued to the BC 
in Cagayan.  Further, he noted that Innocencio was executed 
by the guerillas because he was a member of the BC.  

A monthly roster from November 1942 shows that a Filipino 
patrolman resigned from BC.  BC Executive Order 29 from May 
1942 indicates that BC personnel could be discharged from BC 
service.  

In a March 2006 affidavit, a fellow serviceman of the veteran 
indicated that he was with the veteran in the BC in Cagayan.  
He observed that the veteran was rabidly anti-Japanese.  He 
also remembered that the veteran had attempted to escape but 
was taken by Japanese MPs and severely mistreated.  He noted 
that if the veteran had engaged in any anti-guerilla 
activities he would have been dealt with accordingly by the 
guerillas.  Additionally, he indicated that the veteran 
originated the slogan, "Skin Em Alive" in reference to the 
Japanese.  

In a June 2006 statement the veteran indicated that he did 
initially try to escape from the BC with Innocencio.  When he 
received a tip that he was wanted by the BC, however, he made 
his way to return to the BC.  He was then apprehended by the 
Japanese Military Police and "faced the consequences."  
Also, he did not remember the circumstances when he left the 
BC.  He just remembered that when others left the BC he 
followed suit.  Knowing that the guerillas would not harm him 
he went directly to their territory with the intention to 
join.

In a February 2008 affidavit, a fellow serviceman, VC, 
indicated that he remembered that the Japanese would make 
former POWs report weekly to the Japanese garrison and that 
they would select the able bodied ones to work for them.  He 
further indicated that the veteran was one of these POWS and 
that he was made to report to the BC.  

In a separate February 2008 affidavit, a fellow serviceman, 
PM, indicated that he knew that POWs had to report to the 
Japanese garrison once a week and that many then had to work 
for the BC.  He noted that as POWs were not able to turn on 
the Japanese government but did everything they could to 
assist the guerillas. 

III.  Law and Regulations

Any person shown by evidence satisfactory to the Secretary of 
the United States Department of Veterans Affairs to be guilty 
of mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  38 U.S.C.A. § 6104(a) (West 2002).  In the 
case of any forfeiture under this section there shall be no 
authority after September 1, 1959, to make an award to any 
person of gratuitous benefits based on any period of 
military, naval, or air service commencing before the date of 
commission of the offense.  38 U.S.C.A. § 6104(c).

Under the laws administered by the VA, a treasonable act is 
defined as an act of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or of its allies.  
38 C.F.R. § 3.902(a) (2007).  The result of such an act is 
that the claimant shall forfeit all accrued or future 
gratuitous benefits under laws administered by VA. 38 C.F.R. 
§ 3.902(b).

Information pertaining to the authority, powers, duties, and 
functions of the BC, as contained in the official journals of 
the Imperial Japanese military administration and executive 
orders pursuant thereto, provide evidence of the organization 
and collaboration of the BC with the Japanese Imperial 
Forces.  Membership in that organization subsequent to 
December 1941 is evidence of assistance to the Japanese war 
effort.  The BC has been recognized by the VA as being part 
of the Japanese military occupation and administration, and 
as part of the Japanese Imperial Forces. However, simple 
membership in such an organization is not conclusive proof 
that a veteran was guilty of "...mutiny, treason, sabotage or 
rendering assistance to an enemy of the Unites States...", 
which is the statutory standard that must be met.  See 
generally, Macarubbo v. Gober, 10 Vet. App. 388 (1997).  
Rather, the circumstances of each individual case must be 
carefully analyzed to determine the nature and extent of an 
appellant's involvement with the BC.

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
United State Court of Appeals for Veterans Claims (Court) 
noted that an original forfeiture action is an adversarial 
process initiated by VA and requires the application of the 
beyond-a- reasonable-doubt standard to declare such 
forfeiture.

IV.  Analysis

It is clear from the record that the veteran served in the 
Japanese BC from December 1942 to October 1944 as this is 
shown on the October 2000 certification and the veteran's 
Form 23 and the veteran has admitted to serving in the BC 
during this time frame.  Also, even if the veteran's account 
of only serving office and supply functions is accurate, it 
is still abundantly clear that he provided at least some 
level of assistance to the BC by doling out supplies 
(including firearms and ammunition) and processing paperwork.  
By doing so, he assisted an organization that was clearly at 
odds with the Filipino guerilla movement as was emphasized by 
the RO when it noted that the BC was formed by the Japanese 
Army to put down rebellion and guerilla warfare.  
Accordingly, the Board finds that the evidence establishes 
that the veteran rendered assistance to the enemy.  38 C.F.R. 
§ 3.902(a); Macarubbo v. Gober, 10 Vet. App. 388 (1997); 
Trilles v. West, 13 Vet. App. 314 (2000) (en banc).  

The veteran contends that he was forced to serve in the BC 
and thus, any assistance he might have provided, was not 
provided voluntary.  Given the extensive inconsistencies and 
contradictions in the veteran's account of his time in the BC 
and the circumstances surrounding his leaving the BC, 
however, the Board cannot find this contention credible.  On 
his May 1946 Form 23 the veteran indicated that in October 
1944 he quit the BC and went to stay with his parents until 
August 1945.  He made no mention on the form of being 
involved with any guerilla activity during this time frame 
but simply stated that  he was an unemployed civilian who 
helped raise chickens and pigs.  On the other hand, in his 
December 2001 affidavit the veteran explicitly indicated that 
he joined the guerillas immediately after leaving the BC in 
October 1944.  Then, in his May 2004 hearing testimony, the 
veteran indicated that his Form 23 was incorrect because he 
did not stay with his parents from October 1944 until August 
1945 but instead immediately joined the guerillas.  Given 
that the veteran's Form 23 was an almost contemporaneous 
report of his activities between October 1944 and August 
1945; given that it is highly unlikely that he would make 
such a substantial error on his Form 23 as to his activities 
and whereabouts during this time period; and given that he 
would have had no reason to lie about not being in guerilla 
service during this time frame, the Board cannot find 
credible the veteran's later testimony that he joined the 
guerillas immediately upon leaving the BC.      

The veteran was similarly contradictory in regard to whether 
he had undergone rejuvenation training.  On his May 1946 Form 
23 he clearly answered "yes" when asked if he had undergone 
such training.  Then, in his February 2002 interview, he 
indicated that he had not undergone rejuvenation training and 
never took any oath of allegiance to the Japanese government.  
In subsequent hearing testimony, however, the veteran did 
indicate that he received rejuvenation training and that he 
probably did have to take an oath of allegiance prior to 
being released from the POW camp.  In addition, the veteran 
provided contradictory testimony pertaining to whether he 
distributed guns and ammunition while working for the BC.  In 
the February 2002 interview the veteran indicated that he was 
not entrusted with ammunition or firearms supplies.  At his 
subsequent May 2004 hearing, however, he indicated that he 
did issue 38 caliber revolvers to other personnel along with 
one or two types of ammunition.  

Further, the veteran presented multiple inconsistent reports 
regarding whether he attempted to escape from the BC and the 
circumstances surrounding him leaving the BC.  In his 
December 2001 statement, in response to a question whether he 
ever attempted to escape BC service, he said that he would 
have escaped the BC if he had had the chance and that 
eventually he just left the BC.  Then, in his February 2002 
interview he indicated that he had been prepared to try and 
escape the BC but his companions told him to wait until the 
proper time.  In a subsequent July 2002 affidavit, the 
veteran indicated again that he simply left the BC in the 
middle of 1944 with Innocencio Razon.  At his subsequent May 
2004 hearing, however, the veteran indicated that he had 
tried to leave the BC two times prior to October 1944 but had 
to return after friends told him that the Japanese were after 
him.  He also initially indicated that Innocencio was with 
him during the first of these attempts but he retracted this 
latter point after being confronted with his earlier 
statement indicating that Inncocencio was with him when he 
actually did leave the BC.  Finally, in a June 2006 statement 
the veteran indicated that he did initially try to escape the 
BC with Innocencio but received a tip that he was wanted by 
the BC and returned "to face the consequences."  

In addition to the veteran's patently contradictory and 
inconsistent testimony, the record also contains affirmative 
evidence, which contradicts the veteran's contention that he 
was forced to serve in the BC.  In particular, the November 
1942 roster showing that a Filipino patrolman did indeed 
resign from the BC and the May 1942 executive order showing 
that BC personnel could be discharged from service, establish 
that it was possible to voluntarily leave BC service and that 
the Japanese did not always desire to have all BC recruits 
remain in BC service.  Also, the information presented by the 
RO indicating that individuals needing to pass "rigid 
competitive examinations" prior to entering the BC also 
tends to highlight the voluntary nature of the service.  
Further, the Board finds it somewhat incongruous for the 
veteran to have been in "forced" service with the Japanese 
yet still be permitted to carry a firearm and to handle 
firearms and ammunition as part of his supply duties.  

In summary, the veteran's lack of credibility in relation to 
his account of his BC service combined with the affirmative 
evidence showing that individuals, including the veteran, 
were not forced to serve in the BC, establishes beyond a 
reasonable doubt that the veteran's service in the BC was 
voluntary.  Accordingly, given that it has also been 
established beyond a reasonable doubt that the veteran 
rendered assistance to the enemy, the forfeiture of his VA 
benefits was proper.  


ORDER

The declaration of forfeiture against the appellant under 
Title 38, United States Code, of all accrued or future 
gratuitous benefits under laws administered by VA, was 
proper, and the appeal challenging such forfeiture is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


